 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuke UniversityandAmerican Federation of State,County and Municipal Employees,AFL-CIO, Lo-cal 77,Petitioner.Case ll-RC-4041October 18, 1976DECISION ON REVIEWBy CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn November 14, 1975, the Regional Director forRegion 11 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which he ex-panded the service unit.sought by the Petitioner. Heprovided further that, since the unit found appropri-ate was substantially larger than that sought, the Pe-titioner would have the opportunity to submit an ad-ditional showing to support the larger unit, or if it didnot wish to proceed to an election in the unit foundappropriate,-it should notify the Regional Directorwithin 7 days of his decision. Thereafter, in accor-dance with Section 102.67 of the National Labor Re-lationsBoard Rules and Regulations,Series 8, asamended, the Petitioner filed a request for review ofthe Regional Director's decision and the Employerfiled a brief in opposition. On March 25, .1976, bytelegraphic order the request for review,was deniedinsofar asit related to the unit placement of labora-tory technicians, patient care technicians, and psy-chiatric attendants and was granted with respect toall other issues. Employer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the, following findings:The Employer, Duke University, is a private, unin-corporated nonprofit university in the State of NorthCarolina. It has an enrollment of approximately7,200 students within 44 academic departments and 7graduate schools. The Medical Center involved here-in isheaded by the vice president for health affairs.There are four major components, of the MedicalCenter: the School of Medicine; the School of Nurs-ing;Duke Hospital; and the private diagnostic clin-ics (PDC's), one medical and one surgical. All fourmedically oriented components are interlocking inboth physical plant and staffing. The two PDC's areprivatepartnershipswhose members are facultymembers inthe School of Medicine. Students in theSchool of Nursing get their practical and clinicaltraining by making use of and working in the hospi-tal's facilities on a rotating basis. The hospital's bud-get, is self-sustaining with revenues from patient in-come, Federal grants, and other resources. The pri-vate diagnostic clinics bill their patients for servicesrendered by the partnerships. The profits accrue tothe physicians working therein. The employees in thediagnostic clinics are paid by the University. Theyenjoy the same fringe benefits as all other employeesat the Medical Center and are not employees of thepartnerships but of the Medical Center. The SchoolofMedicine, the School of Nursing, the PDC's, andDuke Hospital are thus one integrated operation en-compassing the Medical Center which is an opera-tional division of the University. Each furnishes sup-port for the other. Teaching activities are conductedthroughout the Medical Center formed by these com-ponents.There are approximately 7,000' employees in theMedical Center. Approximately 6,000 of these arepaid biweekly. These biweekly employees are non-faculty,' nonadministrative employees. They includeservice employees, nursing employees, technical em-ployees, clerical employees, and maintenance em-ployees. Their fringe benefits are similar in all in-stances and are distinguishable from those receivedby nonbiweekly employees.Petitioner seeks a unit which, it contends, includesall service employees; the Employer argues that theunit sought is inappropriate as it excludes many ser-vice-type classifications. The Regional Director in hisunit finding included a number of job classificationsnot sought by the Petitioner; however, as the Peti-tioner has not indicated it would not represent theemployees which the Regional Director included inthe unit, he directed an-election in the larger unit,increasing the size of the unit sought from approxi-mately 1,000 employees to approximately 1,900.With respect to the issues under review, the Peti-tioner would exclude, while the Employer' would in-clude, employees in the following classifications:Themedical transcriptionists (11)2work with thedepartment of surgery and type medical records, re-ports, and surgical procedure documents. Themedi-cal secretaries (89)work primarily in the departmentsofmedicine, surgery, and psychiatry and typicallywork in a physician's office performing secretarialand administrative tasks for the physicians.Officeclerks (53)work throughout the Medical Center andperform routine clerical tasks. Some of these work inthe business office, but a far greater number appeartowork elsewhere in the Center,Secretaries (351)'The recordevidence supports and the parties agree to the exclusion oftechnicalemployeesand all clerical employees in the business office2 The numbers next to the classifications indicate the approximate num-ber of employees in each classification226 NLRB No. 54 DUKE UNIVERSITY471also work throughout the Center and their secretarialand clerical functions include typing,scheduling, ar-ranging appointments,composing routine correspon-dence,and taking and transcribing dictation. Al-though the Regional Director did not refer to clerktypists, the record indicates that there are 36 regularand 13 senior clerk-typists throughout the MedicalCenter,6 of whom are typists in the business office.It appears from the above that these employeesspend a majority of their working time devoted toactivities that are imminently connectedwith andfunctionally related to the Employer'shealth careobjectives.While someof themmay perform certainbilling and other functionswhichare similar to theduties performed in the business office, these dutiesare related to patient care. Most of the employees inthe above categories work elsewhere than in the busi-ness office, in locations scattered throughout the Em-ployer's health care facilities;as such, theyundoubt-edly have more contactswithemployees in theservice unit than with business office clericals. Ac-cordingly,we affirm the Regional Director's findingthat the above classifications should be included inthe service unit 3 except for those whophysicallywork in the business office:The latterare excluded asbusiness office clericals.Medical recordsclerks -(66) 'and classification andcoding clerks(22)work in the basement of buildingS-1 and are responsible for the filing and retrieval ofmedical records, includingX-ray filesused in thediagnostic-radiology division.They are also con-cerned with admissions and patients'medical his-tories; this involves researching patienthistory num-bers as well as issuing new numbers through acomputer system for new patients.The records withwhich these employees are involved have nothing todo with the financial records or billing. These recordsare kept as clinical documentation of what patientcare wasprovided bothwith respect to inpatient andoutpatient care.Theyperform no functions whichare performed by business office employees and arenot under the supervision or direction of the businessoffice.Their supervisionisbythe assistant directorof the Hospital; We agree with the Regional Direc-tor's inclusion of these classifications in the serviceunit .4Informationclerks(5) are stationed at the main lob-by information desk and at the PDC informationdesk.Theyprovide general informational services topatients and visitors and are supervised by the assis-3 SeeTrumbull Memorial Hospital,218 NLRB 796 (1975),Saint AnthonyCenter,220 NLRB 1009 (1975)4 SeeJewishHospitalAssociationof Cincinnati d/b/a Jewish Hospital ofCincinnati,223 NLRB 614 (1976),WilliamW Backus Hospital,220 NLRB414 (1975).tant administrative director who also,supervises vari-ous other divisions within the hospital.The RegionalDirector included the information clerks in the ser-vice unit because of their contact with patients. How-ever, it appears that they perform functions whichare similar to those performed by the receptionistsfound to be business office clerks and excluded fromthe service and maintenance unit inSt.Catherine'sHospital of DominicanSisters ofKenosha,Wisconsin,Inc.,217 NLRB787 (1975).Moreover,their dutiesare similar to those performed by clinic receptionists,who are agreed-upon exclusions.Accordingly, weshall exclude the information clerks from the serviceunit found appropriate herein.Library assistants and clerkswork in the School ofNursing and the Medical CenterLibrary, thedepart-ment of surgery,and the undergraduate medical edu-cation library performing such tasks as ordering, cat-aloging, filing, circulation,-and maintenance oflibrary materials.While the Regional Director votedthese employees under challenge,it is clear that theseemployees do not perform clerical work in or in closeproximity to the business office. As the work per-formed by these library assistants and clerks is relat-ed _ to and an integral part of the operation of theMedical Center,we will include them in the serviceunit.SeeSt.Catherine'sHospital, supra.Telephone operators(22) operate from facilities lo-cated in the telcom building.Theswitchboard opera-tors(3) are located at PBX stations in the PDC recep-tion area and in the anesthesia department. Thetelephone operators are responsible for operating thetelephone switchboards and handling voice and ra-dio paging in the Hospital and,Medical Center. Theswitchboard operators handle incoming calls of per-sons seeking appointments or wishing to talk to aparticular physician and also handle outgoing callsfor physicians.The Regional Director included theseemployees in the unit based on a relationship to theservice employees and because they would otherwisehave no opportunity for representation,relying onDuke University,217 NLRB 799, (1975),in which theBoard found that a separate unit of switchboard op-erators at a health care institution if found appropri-ate would result in an unwarranted fragmentation ofbargaining units. These employees are housed in aseparate building,in a sense an extension of the busi-ness office itself.We note these employees have littlecontact with other service employees. As we havepreviously found such classifications to be officeclerical,we shall exclude themfromthe service unitfound herein.'EEG technicians(4)operate a machine which re-5StCatherine'sHospital, supra,StLuke's Episcopal Hospital,TexasChildren's Hospital, Texas HeartInstitute,222 NLRB 674 (1976) 472DECISIONSOF NATIONALLABOR RELATIONS BOARDcords brain activities and functions, schedule pa-tients'- visits and prepare them for examination; theyalso give some medication and record the patients'medical histories. The technicians also clean, adjust,and perform maintenance on the machines. They arerequired to have 1 year of formal training at the Uni-versity and upon completion of this program maytake an examination and be certified. While the fourtechnicians involved are not certified, two are eligibleto take the examination. The other two are not eligi-ble as they have not met the requirements for certifi-cation although they are performing the tasks re-quired.The Regional Director found the EEG techniciansnot to be technical and included them in the serviceunit. Petitioner contends that they should be exclud-ed as technicals as the record shows they give medi-cation, record medical histories, maintain complicat-ed machinery, and a formal training program of 1year is required.'6We find that the EEG's are techni-cal employees even though they are not certified,since the Employer has a 1-year formal training pro-gram upon completion of which an exam may betaken for certification and two of the four are eligiblefor certification. In those cases where they werefound to be nontechnicals,7 there was a much shortertraining required for the technicians. Accordingly,we shall reverse the Regional Director and excludethe EEG technicians, finding them to be technicalemployees.'Pharmacy technicians(44) prepare drugs in unitdoses under the supervision of staff pharmacists.They are trained for 6 months at a technical institutebefore beginning their duties at the Medical Center.They are not hired unless they possess a certificateattesting to the successful completion of the technicaltraining course and thereafter are required to haveon-the-job familiarization before they are ready tofully assume their duties at the various satellite phar-macies in the Medical Center. They receive medica-tion orders from 'nursing stations, pull the drug, andfill the order. They are not certified or registered byany formal organization. The Petitioner urges theirexclusion, noting that their training competency andindependent judgment plus their association withprofessional medical personnel give these employeesa community of interest with the other technical em-ployees. InMedical Arts Hospital of Houston, Inc.,6 Only recently the training requirement for the position was upgradedfrom 6 months to a 1-year formal training program which is given at DukeUniversity7Nathan and Miriam Barnert Memorial Hospital Association d/b/a BarnertMemorial Hospital Center,217 NLRB 775 (1975),Trumbull Memorial,218NLRB 796 (1975), andTrinityMemorial Hospital of Cudahy,Inc.,219NLRB 215 (1975)8St Luke's Hospital, supra221 NLRB 1017 (1975), in which pharmacy techni-cianswere included in the serviceunit,they weretrained only for a 3-week period, whereas the techni-cians in the present case must complete a 6-monthcourse of study and receive a certificate of comple-tion before being hired. These pharmacy technicians,even though they are not certified by a formal orga-nization, have close association with professionalmedical personnel and share a communityof interestwith other technical employees. Therefore we shall,contrary to the Regional Director, exclude themfrom the service unit.Surgical care assistants (15)were included in theunit by the Regional Director without discussion inhis decision. Petitioner contends that these surgicalcare assistants qualify as technical employees sincethey are comparable to licensed practical nurses. Amajority are college graduates and must have somebiological science training. Some are licensed practi-cal nurses,some are former military medical corps-men, and most all are seeking admission to the Physi-cians'Assistants Program. All appear to have hadprofessional training. In accordance with our prece-dent as to this classification, and for the reasons stat-ed in those cases, we find the surgical careassistantsto be technical employees and exclude them from theservice unit.9Facilities analystsare located in the Bell building,maintain an inventory of space and fixed and nonfix-ed equipment in the Medical Center. The RegionalDirector allowed this classification to vote underchallenge. Contrary to the Regional Director, we findthat, as there is no showing that these are technicalemployees, we shall include them in the service unit.X-ray processor repairman (1)works in the divisionof diagnostic radiology performingmaintenance andrepair on radiographic film processing equipment.There are no educational requirements but prior ex-perience in the field is necessary. The X-ray pro-cessor repairman is not certified, licensed, or regis-tered. It appears that this individual is engaged in therepair and maintenance of highly technical equip-ment used at the Medical Center and is given exten-sive training by the manufacturer of the equipment.His level of training does not however, in our view,qualify him as a technical employee, and we shallinclude him in the service unit.Instrument makers(7) are highly skilled mechanicswith a background in metal fabrication. They fabri-cate and repair operating room and lab equipmentsuch as tables and suspension apparatuses. The Re-gional Director found that they should be excluded9SeeKanawhaValleyMemorial Hospital, Inc,218 NLRB 846 (1975);TrinityMemorial Hospital of Cudahy,219 NLRB 215;Medical ArtsHospitalof Houston,221 NLRB 1017,Children'sHospital of Pittsburgh,222 NLRB588 (1976) CfBarnertMemorialHospital Center, supra DUKE UNIVERSITYfrom the service unit as technical employees. Whilethese employees have a skill, theyperform a mainte-nance and repair function which wouldproperlyplace them in a service and maintenance unit; 10 theyhave,however,heretofore been excluded by the par-ties from the existing maintenance unit.We shall,therefore,contrary to the Regional Director, includethem in the service unit found herein.X-ray equipment repairmen(3) are skilled trades-men who maintain and calibrateX-raymachineryand inspect for high voltage regulation.They arehigh school graduates but must demonstrate a math-ematical aptitude and prior experience in the field ofX-rayequipment maintenance and a knowledge ofmechanics.They attend schools and take courses giv-en by the manufacturers of the equipment they main-tain.They are not certified,licensed,or registered.Contrary totheRegional Director who excludedthem as technical employees,we find that, whilethese employees are engaged in the repair and main-tenance of technical equipment,and are given train-ing by the manufacturer of the equipment, theirfunction is essentially one of maintenance and repair.Like the instrument makers,theywould normally beincluded in a service and maintenance unit. Inas-much as the union representing the maintenance em-ployees does not seek to include them,we shall in-clude them in the service unit found herein.Radiologicalsafetytechnicians(2) surveyradiologi-calequipment throughout theMedicalCenter,checking for radiation leaks and system integrity anduse meters to detect and register emissions.They arefamiliar with various radiological health and safetycodes and equipment standards.Theyhave no par-ticular educational background or prior working ex-perience but are trained on thejob.Weagree withthe Regional Director and shall include them in theservice unit herein.Research technicians(161)are engaged in researchprojects and are trained according to the require-ments of the project involved. They are locatedthroughout the Medical Center. Their backgroundrequirementsvarydepending upon the research proj-ect, but a college degree is preferred,and many havean advanced degree.The Regional Director'sdeci-sion is silent with respect to these research techni-cians.We find,however, that, as these employees 'areall college graduates and are performing research forwhich a college degree is preferred,they may well beprofessional employees, but in any event should beexcluded from the service unit found.Research aides(6)assist researchers at the MedicalCenter.Five of these work at the community health10Highveew,Incorporated,223 NLRB 646 (1976).473sciences department, one in the division of neurolo-gy.While most have some college training or a de-gree, there is no particular educational requirementfor the position, and it appears from the record theirwork does not require any particular training. TheRegional Director's decision makes no reference tothese employees.We find these employees are nottechnicals. Since they are engaged in patient care orrelated functions and have contact with unit employ-ees such as lab technicians, we shall include them inthe service unit.Social service representatives (3)are all college grad-uates with some training and experience in the gener-al field of social services. They are responsible forfinding financial sponsors and support for patients inneed,assist indischarging, plan posthospital patientactivities, provide counseling and psychological sup-port for patients and their families, and performother general social services.We find that, as theyhave college 'degrees and are performing work intheir field of study, they are either technical or pro-fessional employees and are properly excluded fromthe service unit.Gift shop coordinator (1)operates the gift shop andsupervises voluntary help who assist in the gift shop.We shall include this individual in the service unitinasmuch as she does not exercise supervisory au-thority over employees-only volunteers, and herwork is related to patient care.Medical laboratory clerks (21)log specimens, an-swer the telephone, and perform general clerical du-ties including, using computers in the laboratories.We find that, as these employees are engaged in pa-tient care related functions and have contact withunit employees, they should be included in the ser-vice unit.The Petitioner's request for review speaks of X-rayfile clerks and administrative secretaries, classifica-tions not dealt with, in the Regional Director's deci-sion nor referred to in the unit description. We havecarefully reviewed the record, but are unable to con-firm with certainty their existence as a separate clas-sification; it may be that the functions are performedunder classificationspreviouslytreatedherein.Therefore, if any employees bearing these classifica-tions do appear to vote, they shall be allowed to votesubject to challenge.The Petitioner also requests that the inclusion offood service employees be described with some addi-tional specification. In the unit description set outbelow, we have named the specific classifications en-compassed by the category of food service employ-ees.On the basis of the foregoing, we find that the fol-lowing employees employed by the Employer at the 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuke University Medical Center, Durham, NorthCarolina, constitute a unit appropriate for the pur-pose of collective bargaining within the meaning ofSection 9(b) of the Act:"All biweekly service employees, includingfood service employees (food service aides, din-ing hall cashiers, cooks, and bakers), patientcare assistants, advanced patient care assistants,patient care technicians, surgical attendants, op-erating room technicians, plastic operating roomaides, plastic operating room assistants, physicaltherapy room assistants, laboratory assistants,laboratory research assistants, clinical assistants,senior laboratory assistants, unit service aides,central supply room aides, data terminal opera-tors,messengers, clinic assistants, medical tech-nicians,ward clerks, deliveryman,medicalsupplyassemblers,EKG technicians, vec-torcardiogramtechnicians,patientescorts,chapel receptionists, equipment room clerks, in-ventory record clerks, mail clerks, medical tran-scriptionists,medical secretaries, office clerks,secretaries,medical records clerks, classificationand coding clerks, library assistants and clerks,parking lot attendants, bus drivers, chauffeurs,valet parkers, autopsy technicians, pharmacyaides, electron-microscopy technicians, corse-teer, cytology preparatory technicians, laborato-ry technicians, laboratory preparators, offsetpressmen, duplicating machine operator, artistillustrators, audio-visual technicians, lab assis-tants and clerks, facilities analysts, X-ray pro-cessor repairman, instrumentmakers,X-rayequipment repairmen, radiological safety techni-cian, research aides, medical laboratory clerks,gift shop coordinator, but excluding laundryworkers, housekeepers, psychiatric attendants,recreation assistants, arts and crafts instructors,telephone repairmen, audiovisual specialists, cy-totechnologist,medical technologist, pharmacytechnicians, dental assistants, pulmonary func-tion technicians,medical photographers, key-punch operators, computer programmers, juniorprogrammers, computer operators, senior com-puter operators, materials coordinator, researchtechnicians, surgical care assistants, senior surgi-cal care assistants, EEG technicians, technicalemployees, information clerks, telephone opera-tors, switchboard operators, business office em-ployees, guards, and supervisors as defined inthe Act.11Except for the unit placement of classifications under review and dis-cussed herein, the Regional Director's unit placement of other classifica-tions have not been considered or disturbedAccordingly, we hereby remand the case to the Re-gionalDirector for the purpose of conducting anelection pursuant to the Decision and Direction ofElection as modified herein, except that the payrollperiod for determining eligibility shall be that imme-diately preceding the issuance of this Decision onReview. 12MEMBER WALTHER,dissenting in part:Contrary to my colleagues, I would not find thatEEG technicians are technical employees. In the in-stant case, there are four EEG technicians, none ofwhom are certified. There is currently a 1-year for-mal training program for EEG technicians at thehospital, upon completion of which they can take awritten examination and be certified. Two of theEEG technicians are eligible to take the examinationfor certification but have not done so, and two donot even meet the requirements for certification.None of the four EEG technicians is certified. Thus,it is evident that the Employer does not require certi-fication. In addition, there is no evidence in the rec-ord that these EEG technicians exercise any indepen-dent judgment in the performance of their duties, orthat they perform any duties materially differentfrom EEG technicians traditionally included by theBoard in service and maintenance units.The Board, in legions of cases, has found EEGtechnicans not to be technical employees and thushas included them in service and maintenance units.Indeed, inJewishHospital Association of Cincinnatid/b/a Jewish Hospital of Cincinnati,223 NLRB 614(1976), the Board included in a service unit, on factssimilar to those herein, two EEG technicians whoreceived-from 3 to 6 months' training, and for whomcertification was then available, but not a requisitefor employment. Neither of the EEG technicians wascertified.The Board found those, EEG techniciansnot to be technical employees. See alsoWilliamWBackus Hospital,220_ NLRB 414 (1975);St.Luke'sGeneralHospital, '220NLRB 488 (1975);St.Elizabeth's Hospital of Boston,220 NLRB 325 (1975);Alexian Brothers of Elizabeth, Inc., d/b/a AlexianBrothersHospital,219 NLRB 1122 (1975);TrinityMemorial, Hospital of Cudahy, Inc.,219 NLRB 215(1975);Trumbull Memorial Hospital,218,NLRB 796(1975);Bar,ert Memorial Hospital Center,217 NLRB775 (1975); 'StCatherine'sHospital,217 NLRB 787(1975);Mercy Hospitals of Sacramento, Inc., 217NLRB 765 (1975).The Board now proposes, on the basis of a longertraining program, to ignore well-established, logical,and consistent precedent and find that EEG techni-cians are technical employees. Indeed, this training12[Excelsiorfootnote omitted from publication ] DUKE UNIVERSITYprogram was only recently upgraded from 6 monthsto 1 year. Clearly, these employees are not certified,nor is there a requirement that they be certified.Moreover, the record is devoid of any evidence thattheir duties are different from EEG technicians tradi-tionally included in service and maintenance units,or that theyexerciseany more independent judgmentthan EEG technicians who have been included in theunit by agreement of the parties. To make a trainingprogram with the possibility of certification the ex-clusive basis for finding EEG technicians to be tech-nical employees, in my judgment, is unsound and ig-nores the Board criteria that technical employees arethose "who do' not meet the strict requirements of theterm`professionalemployee' as defined in the Actbut whose workis ofa technical nature involving theuse ofindependent judgment and requiring the exer-ciseof specialized training usually acquired in col-leges ortechnical schools or through special cours-es."475In reaching its conclusion, the majorityrelies onSt.Luke's Episcopal Hospital, Texas Children's Hospi-tal,Texas Heart Institute,222 NLRB 674 (1976). Inmy opinion, that decision is distinguishable and notcontrolling here. There, the parties specifically stipu-lated that EEG technicians I and senior EEG techni-cianspossessedthe requisite training to qualify astechnical employees and should be treated as such. 13Absent a similar stipulation by the parties, I wouldnot applySt.Luke's, supra,hereto and, in line withall other prior Board decisions, would not find thatEEG technicians are technical employees.Iagreewith my colleagues in all other respects.13Also at issue were EEG technicians II EEG technicians II were em-ployed before registry became available, were not certified, licensed, regis-tered,or enrolled in any formal training program However,the partiesstipulated that they performed the same duties and had the same responsi-bilities as the other EEG technicians. Apparently because the duties of EEGtechnicians II were similar to the duties of EEG technicians, who werestipulated to be technicals, the Board excluded the EEG technicians astechnicals.